DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/16/20 is acknowledged.

Claim Status
The claim set filed 11/16/20 is acknowledged. Claims 1-35 are cancelled. Claims 36-55 are pending. 
Claims 45-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/20.
Claims 36-44 and 54-55 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 9/3/19 has been considered.  A signed copy is enclosed. 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Tables
The specification is objected to because tables 3, 4, 6, and 7, are not legible. 

Drawings
The drawings are objected to because Figures 13A-H and 14A-H are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claim 36 and 44 are objected to because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim 41 is objected to because of the following informalities:  the phrase “Th1 cytokine comprise interferon” should be amended to correct the grammar, for example to read: “Th1 cytokine comprises interferon” should contain a space between the two terms.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 36-44 and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”

The instant claims are drawn to methods of diagnosing an SLE patient as undergoing a pre-flare event, comprising obtaining a sample from the patient, assessing various cytokines and immune regulators that fall in many different categories, as defined in claim 36. Dependent claims 36-43 name various combinations of biomarkers from the categories, and claim 44 sets forth further steps for testing biomarkers of autoimmune disease (i.e. SLEDAI index, ANA antibody, or nuclear antigen antibody), or taking a medical history of the patient. Claim 36 does not actually set forth a step for diagnosis, although claim 54 requires that the pre-flare event in the SLE patient is “based on the expression levels of the 9 or more biomarkers.” The method of claim 54 can further comprise administering a treatment, and the dependent claims describe specific detection methods for the protein expression levels 
The claims do not provide clear description of which subsets of biomarkers are required to determine likelihood of a flare event.  The instant specification provides an example of analysis to monitor SLE patients for evidence of disease flare as indicated by SELENA-SLEDAI criteria. This example tested 52 soluble analytes in SLE patients for whom flare was detected after influenza vaccination, and matched these results to SLE patients that did not experience flare post-vaccination, and healthy individuals. The example found that "baseline levels of several proinflammatory mediators were increased".  Conversely “regulatory cytokines were higher in stable SLE patients compared to patients with subsequent flare and healthy controls.  However, this analysis did not establish a particular biomarker signature, but instead relies on an overall result for entire categories of biomarkers, with some increased and some decreased. The method relies on a weighted global soluble mediator score to correlate with impending flare. The specification even specifically states that “despite observed differences in individual inflammatory vs. regulatory plasma mediators in SLE patients with impending flare, due to differing magnitudes and variances of response in soluble mediator levels, it is difficult to compare the contribution of each mediator to impending flare status relative to the other analytes tested” (see page 62 of the specification). Instead, the analysis requires the calculation of a “z-score” for each analyte to perform a standardized comparison of mediator levels. To determine the correlation and relative contribution of pre-flare inflammatory and regulatory soluble analytes to SLE disease flare 
Additionally, the instant claims do not present any form of specific threshold, specific control samples, or other standards that would allow the method to achieve the required function. The specification provides no specific description of the steps involved, other than a generic introduction of possible assays that may work in the intended method. In particular, there is no diagnosis step for at least some of the claims, and even for the claims that recite a diagnosis step, there is description of the criteria necessary to make a diagnosis. For example, there is no indication if the markers must be increased or decreased to appropriate diagnose a “pre-flare event.” Thus there is no correlation between the steps of the method and the functional outcome. Further, the testing of a single embodiment of the claimed method is not representative of all possible combinations of biomarkers that are possible from the list set forth in the instant claims.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
The skilled artisan cannot immediately envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). It is also important to note that Waiker et al discuss the necessity of specific thresholds, and indicate that the threshold established for any given biomarker to describe any 
Biomarkers in SLE diagnosis and disease monitoring also fits the general pattern of unpredictability in the biomarker field.  As taught by Liu et al (Ther Adv Musculoskelet Dis. 2013 Aug;5(4):210-33), identification of lupus flares remains as much an art as it is a science and the capacity to stratify patients so as to predict those who will develop specific patterns of organ involvement is not currently possible but would potentially lead to preventive therapeutic strategies (see abstract).  Additionally, Liu et al teach that only one new drug for the treatment of lupus has been approved by the US Food and Drug Administration in over 50 years. A major obstacle in this pipeline is the dearth of biomarkers available to prove a patient has responded to an experimental therapeutic intervention (see abstract). Liu also teaches that the heterogeneous nature of SLE combined with mounting evidence of the influence of geoepidemiology and epigenetics, it is perhaps not surprising that some of the biomarkers have yielded conflicting results in different studies or have failed to fulfill early promising potential. Further, Siddani et al (PLoS One. 2013 Dec 2;8(12):e81766) teach that many experimental and computational approaches have been used to investigate the disease related candidate genes. But the limited knowledge of gene function and disease correlation and also lack of complete functional details about the majority of genes in susceptible locus, encumbrances the identification of SLE related candidate genes (see abstract). Without identification of the specific biomarkers molecule combinations, and specific thresholds/control samples, the generic terms, and large number of biomarker combinations that are encompassed, the generic terms of the claims are insufficient to describe the biomarker combinations that provide the required information for diagnostic functions.  Because the genus may be so highly variant, the generic description of the method and examples provided are insufficient to describe the genus, even when considered in light of the general knowledge in the art. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-44 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 36, 54 and 55 recite the term “pre-flare event”. There is no definition for what constitutes this “event” in the specification. While the “event” is required to happen before a flare (i.e. “pre-flare”) it is not clear what the event entails, or at what point the “pre-flare event” transitions to a flare.  Claims 37-44 depend from claim 36, and do not remedy the deficiency, therefore are also rejected. 
Claim 36 lacks any specifically detailed step for diagnosis. It is unclear if the detection of the markers is sufficient for diagnosis, or if further analysis is needed. Claim 54 also does not set forth a definition or steps for determining diagnosis, except to say that the diagnosis is “based on the expression levels” of the markers. It is therefore unclear what criteria are required to make a diagnosis. Claims 37-44 and 55 depend from claim 36 and 54, and do not remedy the deficiency, therefore are also rejected. 
Claims 36, 37, 39, and 54 recite “a stem cell factor (SCF)”.  The language “a stem cell factor” indicates more than one stem cell factor as possible choices; however, the term “SCF” that is presented with the “stem cell factor” phrase is generally used for a single cytokine that is also called Kit ligand. Therefore it is unclear if the claim is intending to provide a choice of several different stem cell mediating factors, or only SCF/Kit ligand is encompassed. 
Claims 37, 39, and 41 recite “at least two regulatory molecules selected from transforming growth factor beta (TGF-beta) and IL10”. The claims depend from claim 36, which recites two different 
Claim 36 recites “native TGF-beta.” The specification does not define the term “native” which can be used to describe naturally occurring TGF-beta, or the native folding state of the protein. It is not clear what is encompassed by the term “native TGF-beta” and how this would be different from a “total TGF-beta” listed in the claim. 
Claim 36 and 39 recite “IL-2Rα” as Th1 cytokines. Claims 37, 39, 43 and 54 recite “IL-2RA”.  In the art these are generally interchangeable terms that refer to the same protein. However, since they are mentioned separately, it is unclear if the two terms represent different molecules. In claim 39, both “IL-2Rα” and “IL-2RA”are listed. If the terms represent the same molecule, the term should not be listed with both Th1 cytokines and SLE mediator molecules.
Claim 41 recites a different set of regulatory mediator molecules than claim 39, from which claim 41 depends. While TGF-beta is recited in claim 39, IL-1RA is not. Further, claim 39 recites IL-10 in addition to the TGF-beta. It is unclear if IL-1RA is a further limitation of the claim, or if there is an intention to switch the regulatory molecules. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 recites a different set of regulatory mediator molecules than claim 39, from which claim 41 depends. While TGF-beta is recited in claim 39, IL-1RA is not. This broadens the molecules that are possible in claim 41, as compared to claim 39, from which claim 41 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36-44 and 54-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, and an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, claim(s) 36-44 and 54-55 are determined to be directed to a law of nature/natural principle and an abstract idea. The instant claims recite methods of diagnosing a pre-flare event by measuring at least 9 or more biomarkers from a list of Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. The relationship between the recited biomarkers and a pre-flare event in an SLE patient is a natural principle, which is a judicial exception. The methods fall within a statutory category and therefore satisfy the first step of the analysis. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to diagnose an SLE pre-flare event could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims provide the additional elements of sample types for testing, subjects to be tested (i.e. previously diagnosed SLE patients), and the specification and claims set forth assays for determining protein expression levels (e.g. ELISA, RIA, Western blot). The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. 
Regarding the treatment step of 55, although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take the calculation step’s outcome (the patient’s phenotype) into account when deciding which treatment to administer, making the limitation’s inclusion in this claim at best nominal. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs.,Inc., 566 U.S. 66, 78 (2012), claim 55 here tells the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. The treatment step thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the treatment step does not integrate the recited judicial exception into a practical application and claim 55 is therefore also directed to the judicial exception. 
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in 

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36, 38 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munroe et al (Arthritis and Rheumatism, (October 11, 2012) Vol. 64, Supp. SUPPL. 10, pp. S279. Abstract Number: 645; meeting held Nov 9-14, 2012).
The instant claims are directed to a method of diagnosing a pre-flare event, comprising obtaining a blood, plasma, or serum sample, and measuring expression levels of 9, 10 or more biomarkers from the list in claim 36, which includes Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. Claim 36 does not actually require a diagnosis step, therefore the claim will be given the broadest reasonable interpretation, which would require only measurement of the markers for the diagnosis. Further a “pre-flare event” is not defined in the specification, and therefore will be 
Munroe et al presents an abstract from a poster presentation that describes the studies similar to those presented in the instant application.  The author list of the abstract include the two instant inventors (see entire abstract). The abstract describes measurement of 52 biomarkers, and application of these markers these to patients that were enrolled in the SLE influenza vaccination cohort (see entire abstract). The patients were matched to unique control patients that had stable SLE as well as health controls (see entire abstract). The samples of the 29 patients with flare were compared to samples from the same patients from another time without a flare. The samples were plasma samples, and they were tested suing xMAP multiplex bead-based assay or sandwich ELISA, which are immunologic testing methods. The abstract details results from a group that includes the instant inventors using the same procedure, with the same patient cohort, and measures the same biomarkers as the instant claims (see entire abstract). SLE patients who eventually progress to a flare within 6-12 weeks exhibit elevated TNF receptors and proinflammatory adaptive cytokines representing Th1, Th2, and Th17 pathways (see entire abstract), which would fall within the “pre-flare event” of the instant claims. The measured molecules include: IL-2, IL-12, IFN-gamma, IL-6, IL-17, TNFRI, TNFRII, Fas, IL-10, TGF-beta (see entire abstract). The samples were measured for ANA status, and the patients were analyzed for a SLEDAI index (see entire abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 36-44 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/480,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are directed to a method of diagnosing a pre-flare event, comprising obtaining a blood, plasma, or serum sample, and measuring expression levels of 9, 10 or more biomarkers from the list in claim 36, which includes Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. Claim 36 does not actually require a diagnosis step, therefore the claim will be given the broadest reasonable interpretation, which would require only measurement of the markers for the diagnosis. Further a “pre-flare event” is not defined in the specification, and therefore will be interpreted to include any change in the markers prior to a flare. Claim 44 adds the limitation of performing one or more of a SLEDAI Index analysis on the patient, or anti-ANA or anti-ENA testing in a 
The copending claims are directed to a method for determining the likelihood that a SLE patient will have a flare event, comprising obtaining a dataset associated with blood, serum, plasma, or urine, and assessing for protein expression levels, where the detection comprises measuring IL-7, IL-1alpha, IL-1beta, IFN-gamma, IL-12, IL-2, IL-2RA, IL-4, IL-13, IL-17A, IL-6, IL-21, IL-23, MCP-1, MIP-1alpha, IP-10, MIG, MIP-1beta, ICAM-1, MCP-3, IL-8, TNFRI, TNFRII, TRAIL, Fas, NGF-beta, TNF-alpha, TGF-beta, IL-1RA, IL-10, and SCF (see e.g. claim 1, 14, and 28).  The patient can further have SLEDAI Index, Anti-ANA and anti-ENA testing performed (see e.g. claim 9, 29).  The method can further comprise treating the patient (see e.g. claim 11). The method measures changes in the markers to determine that a patient is likely to have a flare event based on producing a score based on the likelihood, and a higher score is likely to have a flare event, and where the mediator molecules are increased and/or decreased relative to control (see e.g. claim 1, 21). This change in level would comprise a pre-flare event that indicates likelihood of flare, and would inform treatment decisions for administering treatment to prevent a flare. 
The copending claims differ from the instant claims by allow for more sample types (i.e. urine), designating that some molecules are elevated while some are reduced, and comprising a specific algorithm for testing that would calculate a specific score related to the expression levels. This score also allows for prediction of likelihood of a flare event occurring, which is not predicted by the instant method. The copending claims also specify treatment types in some of the claims. 

2. Claims 36-41, 44 and 54-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-14, 16, 17, 22-25, 27, 30-41 of copending Application No. 16/009,959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are directed to a method of diagnosing a pre-flare event, comprising obtaining a blood, plasma, or serum sample, and measuring expression levels of 9, 10 or more biomarkers from the list in claim 36, which includes Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. Claim 36 does not actually require a diagnosis step, therefore the claim will be given the broadest reasonable interpretation, which would require only measurement of the markers 
The copending claims are directed to a method for determining whether a subject will reach clinical disease classification of SLE (see e.g. claim 1). The method comprises assessing a sample of blood, serum, plasma, or urine, and assessing for protein expression levels, where the detection comprises measuring IL-1alpha, IL-1beta, IL-1RA, IFN-gamma, IL-12, IL-2, IL-4, IL-13, IL-17A, IL-6, IL-21, IL-23, MIP-1alpha, IP-10, MIG, MCP-3, IL-8, TNFRI, TNFRII, TRAIL, Fas, TNF-alpha, TGF-beta, IL-1RA, IL-10, resistin, and SCF (see e.g. claim 1, 2, 7-14, 16, 17, 22-25, 27, 30-41).  The patient can further have Anti-ANA testing performed (see e.g. claim 9 and 24).  The method can further comprise treating the patient (see e.g. claim 2 and 17). The method measures changes in the markers to determine that a patient is likely to have a flare event based on producing a score based on the likelihood, and a higher score is likely to have a flare event, and where the mediator molecules are increased and/or decreased relative to control (see e.g. claim 1, 10, 13, 25). This change in level would comprise a pre-flare event that indicates likelihood of flare, and would inform treatment decisions for administering treatment to prevent a flare. 
The copending claims differ from the instant claims by performing the method on individuals that have not been classified as clinical SLE patients, allowing  for more sample types (i.e. urine), and calculating a specific score using recited steps that is related to the expression levels. The copending claims also specify treatment types in some of the claims. 
It would have been obvious to one of skill in the art as of the effective filing date of the invention to perform the method of the copending application to assess pre-flare events in SLE patients because the method is capable of detecting progression to SLE disease by identifying changes in the expression markers. Progression to disease includes flares, and therefore, the method of the copending application provides valuable advance information about the disease state of a subject, and identifies opportunity for early intervention with treatments before the symptoms become severe.  Further, considering that detection of markers prior to clinical classification could be considered “pre-flare,” one of skill in the art could easily make the connection between detecting the pre-flare markers prior to clinical classification and detecting the same markers in patients in remission or between flares. One of 

3. Claims 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,393,739. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of diagnosing a pre-flare event, comprising obtaining a blood, plasma, or serum sample, and measuring expression levels of 9, 10 or more biomarkers from the list in claim 36, which includes Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. Claim 36 does not actually require a diagnosis step, therefore the claim will be given the broadest reasonable interpretation, which would require only measurement of the markers for the diagnosis. Further a “pre-flare event” is not defined in the specification, and therefore will be interpreted to include any change in the markers prior to a flare. Claim 44 adds the limitation of performing one or more of a SLEDAI Index analysis on the patient, or anti-ANA or anti-ENA testing in a sample from the patient, or a medical history on the patient.  The method can further comprise a treatment of the patient. 
The ‘739 claims are directed to a method for assessing protein expression levels in SLE patients (see e.g. claim 1). The method comprises assessing a sample of blood, serum, plasma, or urine, and assessing for protein expression levels, where the detection comprises measuring IL-1alpha, IL-1beta, IL-1RA, IFN-gamma, IL-12, IL-2, IL-4, IL-13, IL-17A, IL-6, IL-21, IL-23, MIP-1alpha, IP-10, MIG, MCP-3, IL-8, TNFRI, TNFRII, TRAIL, Fas, TNF-alpha, TGF-beta, IL-1RA, IL-10, resistin, and SCF (see e.g. claim 1-7).  The utility of the method is described as “concern[ing] soluble inflammatory mediators that are predictive of and involved in systemic lupus erythematosus flares” (see abstract). The method comprises detection by a multi-plexed bead assay, or by methods such as by ELISA (see claims 1-7). Given that the instant claims do not define steps other than measuring levels of cytokines, the method of the ‘739 patent reads on the method of the instant claims. 
The ‘739 claims differ from the instant claims by not specifically describing the method as applying to “pre flare events” in an SLE patient, although the method is useful for predicting flares in general. Further, the method allows for more specific types of detection.  

4. Claims 36-44 and 54-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,393,739 in view of Munroe et al (Arthritis and Rheumatism, (October 11, 2012) Vol. 64, Supp. SUPPL. 10, pp. S279. Abstract Number: 645; meeting held Nov 9-14, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method of diagnosing a pre-flare event, comprising obtaining a blood, plasma, or serum sample, and measuring expression levels of 9, 10 or more biomarkers from the list in claim 36, which includes Th1, Th2 and Th17 cytokines; chemokines or adhesion molecules; TNFR superfamily member molecules; regulatory mediate molecules; and SLE mediator molecules. Claim 36 does not actually require a diagnosis step, therefore the claim will be given the broadest reasonable interpretation, which would require only measurement of the markers for the diagnosis. Further a “pre-flare event” is not defined in the specification, and therefore will be interpreted to include any change in the markers prior to a flare. Claim 44 adds the limitation of performing one or more of a SLEDAI Index analysis on the patient, or anti-ANA or anti-ENA testing in a sample from the patient, or a medical history on the patient.  The method can further comprise a treatment of the patient. 
The ‘739 claims are directed to a method for assessing protein expression levels in SLE patients (see e.g. claim 1). The method comprises assessing a sample of blood, serum, plasma, or urine, and assessing for protein expression levels, where the detection comprises measuring IL-1alpha, IL-1beta, IL-1RA, IFN-gamma, IL-12, IL-2, IL-4, IL-13, IL-17A, IL-6, IL-21, IL-23, MIP-1alpha, IP-10, MIG, MCP-3, IL-8, TNFRI, TNFRII, TRAIL, Fas, TNF-alpha, TGF-beta, IL-1RA, IL-10, resistin, and SCF (see e.g. claim 1-7).  The utility of the method is described as “concern[ing] soluble inflammatory mediators that are predictive of and involved in systemic lupus erythematosus flares” (see abstract). The method comprises detection by a multi-plexed bead assay, or by methods such as by ELISA. 
The ‘739 claims differ from the instant claims by not describing the method as applying to “pre flare events” in an SLE patient. Further, the method allows for more specific types of detection, and fails to provide any treatment or testing for SLEDAI, ANA, or ENA.  
Munroe et al is an abstract from a poster presentation that describes the studies presented in the instant application.  The author list of the abstract include the two instant inventors (see entire abstract). The abstract describes measurement of 52 biomarkers, and application of these markers these to patients that were enrolled in the SLE influenza vaccination cohort (see entire abstract). The patients were matched to unique control patients that had stable SLE as well as health controls (see entire 
It would have been obvious to one of skill in the art as of the effective filing date of the invention to apply the method of Munroe to the method of the ‘739 patent for predicting pre-flare events in SLE patients in order to detect impending flares in SLE patients. The ‘739 patent summarizes the inventive concept as “concern[ing] soluble inflammatory mediators that are predictive of and involved in systemic lupus erythematosus flares” (see abstract). Munroe uses SLEDAI and ANA to confirm the disease status of the patients, which is important to do before initiating treatment. Munroe concludes that Th1, Th2, and Th17 pathways are all elevated in lupus patients that flare within 6-12 weeks.  The ‘739 patent method comprises specific markers within these pathways that are known to correlate with disease flares. Combining the ‘739 patent with Munroe therefore would allow greater specificity for detecting pathways that are altered in lupus patients prior to flare, as well as confirm SLE diagnosis before treatment.  Prediction of flares provides valuable advance information about the disease state of a subject, and identifies opportunity for early intervention with treatments before the symptoms become severe.  One of skill in the art would have therefore been motivated to test confirmed SLE patients for impending flare, and would have had a reasonable expectation of success.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/
Examiner, Art Unit 1646
2/26/21